Title: To James Madison from Stephen Cathalan, 27 May 1803
From: Cathalan, Stephen
To: Madison, James


					
						Sir
						Marseilles The 27th. May 1803.
					
					I have the honor of Confirming you my Respects of the 19th. last March, inclosing you the Vouchers of 

my disbursements on the Account of the United States, With a  new bill  for postages from the 2d. July 1802 to 

that day amounting to ƒ109.8, also dispatches from our Consuls at Algiers & at Tunis directed to you.
					You will find herein inclosed a packett for you, Sir, from our Consul at Tunis.
					On the 15th. inst. I received a Circular from Albert Gallatin Esqr. Secretary of the treasury of the 23d. 

march last With a Copy of the Section 9. of a law passed in Congress on the 28th. February intittled—An Act 

Supplementary to the Act Concerning Consuls & Vice Consuls and for the further protection of american Seamen, 

Which according to his request I have published in the Newspapers of this Department.
					I hope, I Shall Soon receive from you, Sir, an Abstract of that Law in full, which I will readily put into 

execution in my district Conforming my Self to all its Contents.
					I beg you to deliver or Forward my inclosed Letter to the Honble. Thos. Jefferson  Esqre. President of 

the United States, Which is an answer to his gracious Flattering & most honorable Letter to me of the 7th. 

February last, With an Invoice & bill of lading of Some produce of this Country which he desires me to Send to 

him.
					I am, now, in the greatest hopes that the obstacles opposed by this Government relative to the granting 

of my Exequatur will be Soon removed, by the Kind interference of our Ministers Extraordinairy & 

Plenipotentiairys James Monroe and Robt. R. Livingston Esqres. to whom I have lately addressed, Since the 

Commercial Agents of Russia & Naples & Sicily, lately Appointed for this port of Marseilles, have at the 

Sollicitation of their respective Embassadors obtained their Exequaturs Tho’ French natives as well as I.
					I being so fortunate in having hitherto behaved to the mutual Satisfaction of both Governments, it is but 

an Act of Justice, which I have, however Claimed from the Minister of Foreign relations and from the 1st. 

Consul as a peculiar Favor from them.  I have Sent Copies of my letters to them to Jas. Monroe Esqre.
					But I have learned a few days ago indirectly from that Ministers office, that the demand must be made 

to him by the Minister Plenipotentiary of the united States at paris and it Can not longer be refused.
					The Strong apprehensions we had Since two months of a rupture between England & France have 

unfortunately turned out into a Certainty by the official intelligence received yesterday; and in reprisals for the 

English having arrested in England, The French, The English Vessells and individuals on board or travellers 

have been put into arrest here and to prevent any disagreeable mistake in taking American Citizens for 

Englishmen, I have been desired by the Commissary General of police to deliver to all Such ones, Certificates 

from the Agency of the United States on which they will be protected & not mollested.
					One was brought before him in the first moment of this press but without any difficulty released by him 

on his saying he was american.
					I have assured Mr. Permon our Commissary General of police (who has been in the United States & 

Speakes very good English and Esteems much Americans) that in protecting with all my power the Americans 

I will, as I have done during last War be Very Cautious in the delivery of my Certificates of American Citizenship in 

order of not Compromising myself, by Errors, in favor of English Individuals and in order he may add faith to Such 

ones delivered by me.
					I have been advised a few days ago, from Paris that our Ministers Plenipotentiairies have Succeeded in 

their Missions having purchased from the french Government, Louisiana, and all Claims to be immediately paid to 

the United States.
					This intelligence, Tho’ I have it not yet officially, gives the greatest hopes of an Everlasting Friendship 

between both powers, and if the neutrality is respected by the English and the French ports not Blockaded, many 

American Vessells will Carry on a Very advantageous trade, with France at a mutual Benefit during this War.  I 

have the honor to be With great respect Sir, Your most obedient, Humble & devoted Servant
					
						Stephen Cathalan Junr.
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
